Citation Nr: 1023364	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  09-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1967 to June 
1969, with awards and decorations including the Vietnamese 
Service Medal and Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened the 
Veteran's claim and denied service connection for bilateral 
hearing loss.

The issue of entitlement to service connection for bilateral 
hearing loss, is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss was previously denied in a June 2005 rating decision.  
The Veteran was notified of that decision, but did not 
perfect an appeal.

2.  The evidence received since the June 2005 final denial is 
new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service 
connection for bilateral hearing loss in a June 2005 rating 
decision.  At the time of the June 2005 decision, the RO 
found that there was no current diagnosis of bilateral 
hearing loss and the claim was denied.  

Although in the July 2007 rating decision on appeal, the RO 
denied the claim for service connection for bilateral hearing 
loss, the Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  If the Board finds that no new 
and material evidence has been offered, that is where the 
analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the June 2005 decision became 
final because the Veteran did not file a timely appeal.

The claim for service connection for bilateral hearing loss 
may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran 
filed an application to reopen his claim in August 2006.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in June 2005 consisted of the Veteran's service 
medical records, private treatment records, hearing tests 
conducted for employment purposes, and the Veteran's 
statements.  The RO found that there was no evidence of any 
current bilateral hearing loss for VA purposes, and the claim 
was denied.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in June 2005 
is not cumulative, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating his claim.

Newly received evidence includes a June 2007 VA audiological 
examination in which the Veteran was diagnosed with bilateral 
hearing loss that meets VA requirements for disability 
purposes.  38 C.F.R. § 3.385 (2009).  The new evidence was 
not previously considered by agency decision makers, is not 
cumulative, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303 (2009).  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of an appellant's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for bilateral hearing loss is reopened.  
To the extent only, the appeal is allowed.


ORDER

The claim for service connection for bilateral hearing loss 
is reopened.  To that extent only, the appeal is allowed.
REMAND

Additional development is necessary prior to further 
disposition of the claim for service connection for bilateral 
hearing loss. 

The Veteran contends that his current bilateral hearing loss 
is related to acoustic trauma sustained in service.  
Specifically, he contends that as a combat engineer, his 
duties included blowing up bunkers and trees to create 
landing zones.  He contends that he spent his entire tour in 
Vietnam around loud noises related to combat. 

Service medical records show that on October 1966 entrance 
examination, no hearing loss was detected or diagnosed.  On 
June 1969 separation examination, no hearing test was 
conducted.  Service separation papers show that the Veteran's 
military occupational specialty was combat engineer.  
Accordingly, his exposure to noise in service is consistent 
with his circumstances in service.  However, even if the 
Veteran was exposed to acoustic trauma in service, a nexus 
between a current disability and the in-service exposure to 
acoustic trauma must be shown.

Post-service private audiometric testing for employment 
purposes reflects that in December 1983, hearing loss was 
detected that meets the criteria for VA benefits.  38 C.F.R. 
§ 3.385 (2009).

On June 2007 VA audiological examination, the Veteran was 
diagnosed with bilateral, progressive hearing loss, greater 
on the right.  He reported post-service occupational noise 
exposure to include twenty-two years working in a battery 
plant with hearing protection worn in areas where it was 
required.  The examiner declined to provide an opinion as to 
the etiology of the Veteran's hearing loss, explaining that 
absent hearing testing on separation examination, it was not 
possible to attribute the Veteran's current hearing loss to 
military noise exposure, civilian occupational noise 
exposure, presbycusis, or some combinations of those factors 
without resort to mere speculation.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Because the VA examiner was unable to provide any opinion on 
the etiology of the Veteran's bilateral hearing loss without 
resort to mere speculation, that amounts to nonevidence, 
neither for nor against the Veteran's claim because service 
connection may not be based on speculation or remote 
possibility.  Bloom v. West, 12 Vet. App. 185 (1999) ( 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  The opinion is 
therefore inadequate for rating purposes.

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for bilateral hearing loss, 
it is necessary to have a medical opinion discussing the 
relationship between his disability and service based upon a 
thorough review of the record, comprehensive examination of 
the Veteran, and adequate rationale.  The Board notes that 
the examiner must consider lay statements regarding in-
service occurrence of an injury.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (examination inadequate where the 
examiner did not comment on Veteran's report of in-service 
injury and relied on lack of evidence in service medical 
records to provide negative opinion).  Therefore, the Board 
finds that an examination and opinion is necessary in order 
to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his bilateral hearing loss.  The examiner 
must review the claims file and the report 
should note that review.  The examiner 
should provide the rationale for all 
opinions.  The examiner should specifically 
opine as to the following:

Is it at least as likely as not (50 
percent probability or greater) that 
any current bilateral hearing loss 
is related to the Veteran's active 
service, including his exposure to 
multiple explosions as part of his 
duties as a combat engineer?  In 
addition to the service medical 
records, the examiner should 
consider the Veteran's statements 
regarding his symptoms in service 
and his statements of continuous 
symptoms of hearing loss after 
service.  If the Veteran's current 
hearing problems are more likely 
attributable to factors unrelated to 
his military service, the examiner 
should specifically so state.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

+The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


